Citation Nr: 0936078	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  03-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active military service from October 1974 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.                  

In the Veteran's substantive appeal, dated in November 2003, 
he requested a Travel Board hearing.  However, the record 
reflects that the Veteran has been incarcerated since 2000.  
By a correspondence dated May 2004, the RO informed the 
Veteran that a personal hearing before a member of the Board 
had been scheduled at the local RO for August 2004.  In a 
statement received by the RO in July 2004, the Veteran 
indicated that he believed that he could not attend such a 
hearing, as he was in prison.  Subsequently received written 
argument submitted to the Board indicated that the Veteran, 
though his representative, wished for the Board to proceed 
with its appellate review.  

In a May 2006 decision, the Board remanded this case for 
additional development.  Specifically, the Board directed the 
RO to obtain psychiatric treatment records from a Dr. L. of 
Riverside, California.  In an April 2007 decision, the Board 
once again remanded this case and noted that the RO had 
failed to comply with the Board's previous remand order in 
that it did not make attempts to acquire psychiatric 
treatment records from a Dr. L. of Riverside, California.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, in 
a letter to the Veteran, dated in September 2007, the RO 
requested that the Veteran provide a completed VA Form 21-
4142, Authorization and Consent to Release Information, for 
Dr. L. of Riverside, California.  In October 2007, the 
Veteran submitted a VA Form 21-4142, and wrote on the form 
"address needed?" with respect to Dr. L.  In a letter to 
the Veteran, dated in December 2007, the RO requested that 
the Veteran provide the specific address for Dr. L.  The 
evidence of record is negative for a response from the 
Veteran.  Thus, the purposes of the remand have been met to 
the extent possible, and the case is ready for appellate 
consideration.   

FINDINGS OF FACT

The Veteran's service treatment records are negative for any 
complaints or findings of a psychiatric disability, to 
include schizophrenia; the first evidence of record of a 
diagnosis of schizophrenia was in December 1978, over two 
years after the Veteran's separation from the military; the 
preponderance of the competent evidence is against a nexus 
between the Veteran's currently diagnosed schizophrenia and 
any incident of active service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service, not may this psychotic disorder be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 



Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2002, May 2006, and May 2007 letters sent to the Veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2002, May 2006, and May 2007 fulfills the provisions 
of 38 U.S.C.A. § 5103(a).  That is, the Veteran received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In addition, the May 2006 and May 2007 
letters informed him about how VA determines effective dates 
and disability ratings, as required by Dingess.      

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in May 2002, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in May 2006 and May 2007, after the decision 
that is the subject of this appeal.  As to any timing 
deficiency with respect to this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for schizophrenia, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.      

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.        





Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The Board recognizes that in an 
April 2003 statement, the Veteran indicated that sometime 
after his service discharge, he received psychiatric 
treatment from a Dr. L., whose office was located in 
Riverside, California.  Thus, in a May 2006 decision, the 
Board remanded this case and requested that the RO obtain 
psychiatric treatment records from Dr. L. of Riverside, 
California.  In an April 2007 decision, the Board once again 
remanded this case and noted that the RO had failed to comply 
with the Board's previous remand order in that it did not 
make attempts to acquire psychiatric treatment records from 
Dr. L. of Riverside, California.  See Stegall, 11 Vet. App. 
at 268.  Therefore, in a letter to the Veteran, dated in 
September 2007, the RO requested that the Veteran provide a 
completed VA Form 21-4142, Authorization and Consent to 
Release Information, for Dr. L. of Riverside, California.  In 
October 2007, the Veteran submitted a VA Form 21-4142, and 
wrote on the form "address needed?" with respect to Dr. L.  
In a letter to the Veteran, dated in December 2007, the RO 
requested that the Veteran provide the specific address for 
Dr. L.  The evidence of record is negative for a response 
from the Veteran.  The Board notes that the duty to assist is 
not a one-way street.  If the veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Therefore, the Board concludes that the Veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim.

As to any duty to provide an examination or opinion, the 
Veteran received a VA psychiatric examination in August 1999.  
At that time, the examiner indicated that he was unable to 
determine whether the Veteran's psychotic disorder was 
service-connected without the benefit of reviewing the 
treatment notes from the Veteran's treating psychiatrist, Dr. 
I.G.K.  Thus, in May 2006, the Board remanded this case and 
requested that the examiner who performed the August 1999 VA 
examination provide an addendum to the August 1999 VA 
examination report.  The examiner was requested to review the 
Veteran's claim file, including the treatment reports from 
Dr. I.G.K., and provide an opinion as to whether it was at 
least as likely as not (50 percent or greater probability) 
that the Veteran's schizophrenia began during service or was 
causally linked to any incident of service.  If the examiner 
who performed the August 1999 VA examination was no longer 
available, the RO was requested to send the Veteran's claims 
file to another psychiatrist to obtain the aforementioned 
opinion following a thorough review of the relevant medical 
and psychiatric evidence of record.  Following the remand, 
the RO received a VA medical opinion from J.M.O., M.D., a VA 
psychiatrist, dated in October 2006.  In the opinion, Dr. O. 
noted that the examiner who had performed the Veteran's 
August 1999 VA examination was no longer available.  Dr. O. 
also provided a competent opinion that weighs against the 
contended nexus between the Veteran's schizophrenia and his 
period of active service.  Therefore, VA has no further duty 
to provide an examination or opinion with regard to the 
Veteran's service connection claim.    

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a psychiatric disability, to 
include schizophrenia.  The records show that in October 
1974, the Veteran underwent an enlistment examination.  At 
that time, he was clinically evaluated as "normal" for 
psychiatric purposes.  In April 1976, the Veteran underwent 
an ETS (expiration of term of service) examination.  At that 
time, he was once again clinically evaluated as "normal" 
for psychiatric purposes.    

VA Medical Center (VAMC) inpatient treatment records show 
that the Veteran was hospitalized from December 1978 to 
January 1979.  Upon admission, the Veteran stated that he had 
a "funny feeling" for several years as if something was 
inside of him that should not be there.  He indicated that he 
had an extensive drug history including marijuana, LSD, PCP, 
heroin, along with some alcohol use.  Upon his hospital 
discharge, he was diagnosed with the following: (1) 
schizophrenic reaction, drug induced, (2) schizoid 
personality, (3) polydrug abuse, and (4) hepatocellual 
damage, probably secondary to drug use.      

Additional VAMC outpatient treatment records reflect that in 
October 1984, the Veteran sought treatment because he was 
afraid he was going to "hurt himself."  At that time, he 
stated that he felt like he was becoming "possessed."  The 
diagnosis was "?schizophrenia."  It was noted that the 
Veteran had a history of polysubstance abuse.

In a medical statement, dated in September 1985, a VA 
physician stated that he had first seen the Veteran in 
November 1982.  He diagnosed the Veteran with low back pain 
and anxiety.  

Private medical records show that in March 1987, the Veteran 
was hospitalized.  He had been admitted from Riverside County 
after being convicted of burglary.  Upon admission, it was 
noted that the Veteran had a history of psychotic illness 
since 1979, when he said he had first experienced hearing 
voices of his dead mother and brother.  According to the 
Veteran, he believed that he was demon possessed at that time 
and was seen at a private hospital.  The Veteran had been 
hospitalized numerous times since then.  He took his 
medications "off and on."  The Veteran admitted to the use 
of drugs and alcohol extensively, especially while he was in 
the military.  Following the mental status evaluation, the 
examiner stated that the Veteran had a history of psychotic 
illness for at least eight years.  According to the examiner, 
the Veteran presented himself as having problems with 
auditory hallucinations but otherwise, not grossly psychotic.  
The pertinent diagnoses (Axis I) were schizophrenia, 
undifferentiated, chronic, and mixed substance abuse (LSD, 
marijuana, alcohol).  The Veteran remained hospitalized until 
March 1989, at which time, he was released on parole.      

In June 1999, the Veteran filed a claim of entitlement to 
service connection for nonservice-connected pension.  

In July 1999, the RO received private medical records from 
Dr. I.G.K. (initials used to protect privacy), dated from 
October 1998 to July 1999.  Dr. K. worked at the parole 
outpatient clinic (POC).  The records included an Initial 
Psychiatric Evaluation, dated in October 1998.  According to 
Dr. K., the Veteran had been referred by his parole agent.  
The Veteran had a history of schizophrenia and the purpose of 
the evaluation was to determine if the Veteran needed POC 
service.  According to the Veteran, he started hearing voices 
while he was in the military.  Following the mental status 
evaluation, Dr. K. diagnosed the Veteran with the following: 
(Axis I) chronic schizophrenia, undifferentiated type, and 
polysubstance dependence, (Axis II) antisocial personality 
trait, (Axis III) seizure disorder and history of head 
injury, (Axis IV) on parole, and (Axis V) Global Assessment 
of Functioning (GAF) score of 40.  Dr. K. reported that the 
Veteran had been diagnosed with schizophrenia for almost 20 
years.  According to Dr. K., the Veteran was a poor compliant 
with treatment and tended to abuse substances to cope with 
the symptoms and life stress.  Dr. K. advised that the 
Veteran be seen at the POD on a regular basis.  The remaining 
records show intermittent treatment for the Veteran's 
schizophrenia.     

In August 1999, the Veteran underwent a VA psychiatric 
examination.  At that time, he stated that while he was in 
the military, he was treated for "paranoia."  He indicated 
that although he was "hearing things" during service, he 
did not tell anyone because they would have "laughed."  
According to the Veteran, in 1980, after his discharge, he 
was hospitalized because he thought he was possessed with 
demons.  He reported that in 1985, he was hospitalized for 
mental health problems.  The Veteran stated that he had been 
diagnosed with schizophrenia and was taking medication.  
Following the mental status evaluation, the Veteran was 
diagnosed with the following: (Axis I) schizophrenia, 
disorganized type, and substance induced psychotic disorder 
with hallucinations, (Axis IV) financial problems and 
unstable living situation, and (Axis V) GAF score of 35.  The 
examiner stated that the Veteran clearly exhibited symptoms 
of a psychotic disorder.  However, the psychiatrist indicated 
that because the Veteran was a poor historian and had a 
history of severe substance abuse, it was impossible to 
determine in a one-session evaluation whether the psychosis 
was secondary to substance abuse or to schizophrenia.  
According to the examiner, notes from the Veteran's treating 
physician, Dr. I.G.K., would be helpful and they were not 
available at the time of the evaluation.  The examiner noted 
that although the Veteran stated that his hallucinations 
began while he was in the military, the Veteran's claims file 
was negative for any evidence showing that he had sought 
treatment for such.     

By a February 2000 rating action, the RO granted a 
nonservice-connected pension.  

In a letter to the Veteran, dated in November 2000, the RO 
stated that they had been informed that the Veteran had been 
incarcerated since April 2000 due to a felony conviction.  
The RO indicated that pursuant to 38 C.F.R. § 3.66, they had 
terminated his benefits, effective June 23, 2000.  

In April 2002, the Veteran filed a claim of entitlement to 
service connection for schizophrenia.   

In the Veteran's substantive appeal, dated in November 2003, 
he stated that in March 1976, while he was in the military, 
he had an episode where he was unable to perform his duties 
because he had "no intellectual response to reality."  
According to the Veteran, he was placed in a "50-5 status" 
and was told that his behavior was irrational and that he was 
not allowed to work until he was seen by a doctor.  However, 
the Veteran indicated that he was sent from one base to 
another and was never seen by a physician.  According to the 
Veteran, he was subsequently discharged.  

In October 2006, pursuant to the May 2006 remand, the 
Veteran's claims file was given to a VA psychiatrist, J.M.O., 
M.D., for an addendum opinion regarding whether it was at 
least as likely as not that the Veteran's schizophrenia began 
during service or was causally linked to any incident of 
service.  Dr. O. stated that he had reviewed the Veteran's 
claims file.  The records showed that the Veteran, who was 
incarcerated for burglary and parole violations, had a long 
history of psychiatric problems.  He had been variably 
diagnosed with paranoid and undifferentiated schizophrenia, 
substance-induced psychoses, personality disorder not 
otherwise specified, antisocial personality traits, 
polysubstance dependence, among others.  The Veteran suffered 
a chaotic childhood and there was mention that he witnessed 
his mother tied to a chair and abused by his father.  There 
were 16 children in the Veteran's family, including siblings 
and half-siblings.  The Veteran's mother apparently passed 
away while he was still a child.  There was evidence that his 
use of marijuana began as far back as age nine.  The Veteran 
was in the military from 1974 to 1976.  There was no evidence 
from the available military records that the Veteran was 
diagnosed or treated for any psychiatric condition except 
that he had a positive drug test and was referred for a 
substance abuse evaluation and treatment.  The Veteran's 
service treatment records showed significant disciplinary 
problems, including several "article 15's" and counseling 
for possession of marijuana paraphernalia, sleeping on duty, 
tardiness, being absent without leave, etc.  Despite those 
disciplinary problems, the Veteran separated from the 
military with an honorable discharge.  He first presented for 
psychiatric treatment in 1978 after his military service with 
reports of demons and aliens inside him.  However, the 
Veteran tested positive for PCP supporting a diagnosis of 
substance-induced psychosis.  The Veteran had numerous legal 
difficulties and had been incarcerated in forensic 
psychiatric facilities.        

In the October 2006 VA medical opinion, Dr. O. stated that 
the Veteran claimed that he had experienced auditory 
hallucinations while still in the military but did not report 
them because he was afraid "they would laugh."  That was 
certainly possible, according to Dr. O., since patients often 
experienced psychotic prodromal symptoms before presenting 
for treatment with a first-break psychosis.  However, Dr. O. 
noted that the Veteran had a history of substance abuse (even 
pre-dating his military service) that may have produced 
psychotic symptoms possibly during or after his military 
service.  Furthermore, Dr. O. reported that the incidents for 
which the Veteran was disciplined while in the military did 
not reveal the presence of another psychiatric condition, 
such as schizophrenia.  According to Dr. O., the Veteran's 
pre-military history indicated that any psychiatric problems 
that went unnoticed while in the military probably began 
before his entry into the Army.  Dr. O. opined that based on 
the available evidence in support of the Veteran's claim, it 
was not at least as likely as not that the Veteran's 
schizophrenia began during or was causally linked to his 
military service (i.e., the evidence supports less than a 50 
percent probability or likelihood in favor of the Veteran's 
claim).  [Dr. O. added the emphasis.]       


III.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003; Wagner, supra. 

IV.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for schizophrenia.  In 
this regard, the Veteran's service treatment records, to 
include his enlistment and separation examinations, were 
negative for any complaints or findings relating to a 
psychiatric disorder, to include schizophrenia.  The Board 
notes that the Veteran's April 1976 ETS (separation) 
examination showed that at that time, he was clinically 
evaluated as "normal" for psychiatric purposes.       

There is no post-service medical evidence of a psychosis 
within the first post-service year.  The first medical 
evidence of record of a diagnosis of schizophrenia is in 
December 1978, over two years after the Veteran's separation 
from the military.  The Veteran was hospitalized from 
December 1978 to January 1979 for a drug induced 
schizophrenic reaction.  (Emphasis added.)  The Board also 
notes that in relation to a prison sentence, the Veteran was 
once again hospitalized in March 1987, where he stayed until 
he was released on parole in March 1989.  Upon his admission 
in March 1987, it was noted that the Veteran had a history of 
psychotic illness since 1979.  He was diagnosed with 
schizophrenia, undifferentiated, chronic, and mixed substance 
abuse.  Following his release from prison, the Veteran 
received treatment for his schizophrenia from Dr. I.G.K. at 
the parole outpatient clinic.  

As stated above, there is no medical evidence of a diagnosis 
of schizophrenia within one year subsequent to service 
discharge.  See 3.307, 3.309.  The Board recognizes that the 
Veteran maintains that he first started hearing voices while 
he was in the military and that he continued to experience 
such auditory hallucinations after his discharge.  However, 
while the Veteran can attest to hearing voices, as a 
layperson, he is not competent to diagnose a psychiatric 
disorder such as schizophrenia or provide an opinion on the 
etiology of such disorder.  See Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005); Espiritu, 2 Vet. App. at 482.  
As noted above, the first medical evidence of the Veteran's 
schizophrenia in the claims file is in December 1978, over 
two years after the Veteran's discharge from the military.  
In addition, the Veteran's schizophrenia at that time was 
linked to his drug abuse, not to his military service.  Thus, 
the preponderance of the evidence is against a finding that 
the Veteran's psychiatric disorder, diagnosed as 
schizophrenia, was present during or within one year of 
service and the weight of the evidence is against a finding 
of a causal link between the disability and service.         

In this case, there is no medical evidence or competent 
opinion of record which links the Veteran's currently 
diagnosed schizophrenia to his period of active military 
service.  The Board notes that in August 1999, the Veteran 
underwent a VA psychiatric evaluation and was diagnosed with 
schizophrenia.  While the examiner did not specifically 
address the pertinent question of whether the Veteran's 
diagnosed schizophrenia was related to his period of service, 
he did note that although the Veteran stated that his 
hallucinations began while he was in the military, the 
Veteran's claims file was negative for any evidence showing 
that he had sought treatment for such.  The Board further 
observes that the examiner stated that the records from the 
Veteran's treating physician, Dr. I.G.K., were not available 
at the time of the examination and that they would have been 
helpful in determining whether the Veteran's psychosis was 
secondary to substance abuse or to schizophrenia.  Thus, the 
examiner was not requesting the private records in order to 
help him determine whether the Veteran's schizophrenia was 
related to his period of service, but rather, to determine 
whether the Veteran's psychosis was secondary to substance 
abuse or to schizophrenia.  The Board notes that the 
treatment records from Dr. K. are of record and that while 
they show intermittent treatment for the Veteran's 
schizophrenia from October 1998 to July 1999, they are 
negative for any nexus opinion from Dr. K. with respect to 
whether the Veteran's schizophrenia was related to his period 
of service.       

In this case, the only competent medical evidence addressing 
the pertinent nexus issue is the October 2006 VA opinion from 
Dr. J.M.O. and that opinion weighs against the claim.  At the 
outset, the Board recognizes that Dr. O. stated that the 
Veteran probably had psychiatric problems prior to his 
entrance into the military.  However, the Board observes that 
there is no clear and unmistakable medical evidence of record 
showing that the Veteran had a psychiatric disability, to 
include schizophrenia, prior to his enlistment, and as such, 
the presumption of soundness is not rebutted.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003; Wagner, 
supra.  Accordingly, the pertinent question in this case is 
whether the currently diagnosed schizophrenia is related to 
the Veteran's period of active service.  In this regard, Dr. 
O. opined that based on the available evidence in support of 
the Veteran's claim, it was not at least as likely as not 
that the Veteran's schizophrenia began during or was causally 
linked to his military service (i.e., the evidence supports 
less than a 50 percent probability or likelihood in favor of 
the Veteran's claim).  [Dr. O. added the emphasis.]  In 
support of his opinion, Dr. O. reported that the Veteran had 
a history of substance abuse that may have produced psychotic 
symptoms possibly during or after his military service.  
According to Dr. O., the incidents for which the Veteran was 
disciplined while in the military did not reveal the presence 
of another psychiatric condition, such as schizophrenia.  
Thus, this evidence also weighs against the claim.        

The Board has considered the Veteran's statements to the 
effect that his currently diagnosed schizophrenia is related 
to his period of active military service.  As noted above, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); Washington, supra; 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
Veteran is certainly competent to report symptoms.  He does 
not, however, have medical expertise to diagnose an 
underlying psychiatric disorder, such as schizophrenia.  Id.; 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The determinative issue here involves questions of 
medical diagnosis and etiology; only individuals possessing 
specialized training and knowledge are competent to render an 
opinion on such matters.  Id.  The evidence does not show 
that the Veteran possesses medical expertise and it is not 
contended otherwise.  Therefore, his opinion that his 
currently diagnosed schizophrenia is related to his period of 
active military service is not competent evidence.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for schizophrenia.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); see also, e.g., 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for schizophrenia is 
denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


